--------------------------------------------------------------------------------

 
 
OPTION AGREEMENT


THE BOARD OF DIRECTORS of LaPolla Industries, Inc. authorized and approved the
Equity Incentive Plan ("Plan"). The Plan provides for the grant of Options to
eligible employees, directors and consultants of LaPolla Industries, Inc.
(“Company”). Unless otherwise provided herein all defined terms shall have the
respective meanings ascribed to them under the Plan.


1.      Grant of Option.  Pursuant to authority granted to it under the Plan,
the Administrator of the Plan hereby grants to Ted J. Medford, as an employee of
the Company (“Optionee”) and as of July 1, 2008 ("Grant Date"), 800,000
options.  Subject to the provisions of Section 4 below, each Option permits you
to purchase one share of LaPolla Industries, Inc.’s common stock, $.01 par value
per share ("Shares").


2.      Character of Options.  Pursuant to the Plan, Options granted herein may
be Incentive Stock Options or Non-Qualified Stock Options, or both. To the
extent permitted under the Plan and by law, such Options shall first be
considered Incentive Stock Options.


3.      Exercise Price. The Exercise Price for each Non-Qualified Stock Option
granted herein is $.74 per Share, and exercise price for each Incentive Stock
Option granted herein shall be $.74 per Share.


4.      Exercisability.  The exercisability of the Options granted hereby is
subject to the following performance criteria and restrictions:


 4.1    Vesting.  The Options will vest and become exercisable subject to the
criteria set forth below:


4.1.1           New Division. The Optionee accepted employment with the Company
to act as the Vice President of a new division to be formed for the purpose of
designing, sourcing, marketing and selling spray polyurethane foam and
application equipment, for residential, commercial and industrial insulation
applications (“New Division”).


4.1.2           Thresholds.  In order for the Options granted to Optionee to
become eligible for vesting, the New Division must meet a minimum $12,000,000
base gross revenue (“Base Gross Revenue”), minimum 23% gross margin (“Gross
Margin”), and maximum $2,500,000 base operating expenses (“Base Operating
Expenses”), on an annual basis. A six percent (6 %) increase in the Base
Operating Expenses is allowable for growth of the division.  For the 2008
calendar year, the Base Gross Revenue and Base Operating Expenses shall be
adjusted by fifty eight percent (58%) to account for the number of months the
New Division will be fully operating during that particular year.
 
4.1.3           Schedule.  The Options will vest and become exercisable subject
to the New Division increasing its gross revenues by a minimum of $3,000,000 per
year (“Annual Growth Increment”), subject to the requirements in Section 4.1.2,
for the years indicated below:
 
4.1.3.1    100,000 Options upon reaching $7,000,000 in gross revenues for the
2008 calendar year;
4.1.3.2    175,000 Options upon reaching $15,000,000 in gross revenues for the
2009 calendar year;
4.1.3.3    175,000 Options upon reaching $18,000,000 in gross revenues for the
2010 calendar year;
4.1.3.4    175,000 Options upon reaching $21,000,000 in gross revenues for the
2011 calendar year;
4.1.3.5    175,000 Options upon reaching $24,000,000 in gross revenues for the
2012 calendar year;

 
4.1.4           Determination.  The determination of whether or not any Options
vest will be made by the Compensation Committee based on the annual audited
financial results as approved by the Audit Committee and communicated to the
Optionee by the end of the calendar month after which such determination was
made for each particular year. If it is determined that a particular year’s
Annual Growth Increment was not met, then the number of Options so indicated for
that particular year in Section 4.1.3 shall be forfeited.


5.      Term of Options. The term of each Option granted herein shall be for a
term of up to five (5) years from the Grant Date (“Option Period”).
 
 
 

--------------------------------------------------------------------------------

 
 
6.      Payment of Exercise Price.  Options represented hereby may be exercised
in whole or in part by delivering to the Company your payment of the Exercise
Price of the Option so exercised (i) in cash, by check or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price; (iii) by tender to the
Company of a written consent to accept a reduction in the number of shares of
Stock to which the Option relates (“Reduced Number of Shares”), which Reduced
Number of Shares, when ascribed a value, shall be equal to the exercise price of
the balance of shares of Stock covered by the Option; (iv) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a "Cashless Exercise"), (v) by such
other consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.


7.      Limits on Transfer of Options.  The Option granted herein shall not be
transferable by you otherwise than by will or by the laws of descent and
distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Administrator in its discretion;
provided, however, that you may designate a beneficiary or beneficiaries to
exercise your rights and receive any Shares purchased with respect to any Option
upon your death.  Each Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your legal representative.  No
Option herein granted or Shares underlying any Option shall be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. Notwithstanding the foregoing, to the extent permitted by
the Administrator, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.


8.      Termination of Employment.  If your employment is terminated with the
Company, the Option and any unexercised portion shall be subject to the
provisions below:


(a)           Upon the termination of your employment by the Company, to the
extent not theretofore exercised, your vested Option shall continue to be valid;
provided, however, that:


(i)     If the Participant shall die while in the employ of the Company or
during the one (1) year period, whichever is applicable, specified in clause
(ii) below and at a time when such Participant was entitled to exercise an
Option as herein provided, the legal representative of such Participant, or such
Person who acquired such Option by bequest or inheritance or by reason of the
death of the Participant, may, not later than fifteen (15) months from the date
of death, exercise such Option, to the extent not theretofore exercised, in
respect of any or all of such number of Shares specified by the Administrator in
such Option; and


(ii)    If the employment of any Participant to whom such Option shall have been
granted shall terminate by reason of the Participant's retirement (at such age
upon such conditions as shall be specified by the Board of Directors),
disability (as described in Section 22(e) of the Code) or dismissal by the
Company other than for cause (as defined below), and while such Participant is
entitled to exercise such Option as herein provided, such Participant shall have
the right to exercise such Option so granted, to the extent not theretofore
exercised, in respect of any or all of such number of Shares as specified by the
Administrator in such Option, at any time up to one (1) year from the date of
termination of the Optionee's employment by reason of retirement or dismissal
other than for cause or disability, provided, that if the Optionee dies within
such twelve (12) month period, subclause (i) above shall apply.


(b)    If you voluntarily terminate your employment, or are discharged for
cause, any Options granted hereunder shall forthwith terminate with respect to
any unexercised portion thereof, whether vested or unvested.


(c)    If any Options granted hereunder shall be exercised by your legal
representative if you should die or become disabled, or by any person who
acquired any Options granted hereunder by bequest or inheritance or by reason of
death of any such person written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or equivalent proof of the right of
such legal representative or other person to exercise such Options.
 
 
 

--------------------------------------------------------------------------------

 


(d)    For all purposes of the Plan, the term "for cause" shall mean "cause" as
defined in the Plan or your employment agreement with the Company.


9.      Restriction; Securities Exchange Listing. All certificates for shares
delivered upon the exercise of Options granted herein shall be subject to such
stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Administrator may cause a legend or legends to be
placed on such certificates to make appropriate reference to such restrictions.
If the Shares or other securities are traded on a national securities exchange,
the Company shall not be required to deliver any Shares covered by an Option
unless and until such Shares have been admitted for trading on such securities
exchange.


10.    Adjustments. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common Stock
of the Company, whether by stock dividend, stock split, reclassification or
recapitalization of such stock, or because the Company has merged or
consolidated with one or more other corporations (and provided the Option does
not thereby terminate in connection therewith), then the number and kind of
shares then subject to the Option and the price to be paid therefor shall be
appropriately adjusted by the Board of Directors; provided, however, that in no
event shall any such adjustment result in the Company's being required to sell
or issue any fractional shares. Any such adjustment shall be made without change
in the aggregate purchase price applicable to the unexercised portion of the
option, but with an appropriate adjustment to the price of each Share or other
unit of security covered by this Option.


11.    Change in Control.  In the event of a Change in Control (as defined in
the Plan), the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the "Acquiror"), may, without the consent of any
Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 11 shall be conditioned upon the consummation of the Change in
Control.  Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the close of business on the date of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the close of business on the date of consummation of
the Change in Control.


12.    Amendment to Options Herein Granted.  The Options granted herein may not
be amended without your consent.


13.    Withholding Taxes.  As provided in the Plan, the Company may withhold
from sums due or to become due to Optionee from the Company an amount necessary
to satisfy its obligation to withhold taxes incurred by reason of the
disposition of the Shares acquired by exercise of the Options in a disqualifying
disposition (within the meaning of Section 421(b) of the Code), or may require
you to reimburse the Company in such amount.


LAPOLLA INDUSTRIES, INC.


 

 /s/  Douglas J. Kramer, CEO     7/1/2008    Douglas J. Kramer         Date
 President and CEO  

 
OPTIONEE
 
 

 /s/  Ted J. Medford      7/1/2008    Ted J. Medford    Date

 
 
 

--------------------------------------------------------------------------------